Dismissed and Memorandum Opinion filed May 19, 2016.




                                       In The

                       Fourteenth Court of Appeals

                                NO. 14-16-00328-CR

                          VINCENT BEASLEY, Appellant

                                         V.
                         THE STATE OF TEXAS, Appellee

                       On Appeal from the 228th District Court
                               Harris County, Texas
                           Trial Court Cause No. 1357233

                 MEMORANDUM                     OPINION


      After a plea of guilty, appellant was convicted of the offense of sexual
assault and sentenced to confinement for eight years on June 17, 2013. No timely
motion for new trial was filed. Appellant’s pro se notice of appeal was not filed
until April 4, 2016.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the
merits of the appeal. Under those circumstances it can take no action other than to
dismiss the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices McCally and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2